                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

RHODA CARROLL                                                                         PLAINTIFF

vs.                                 Civil No. 6:18-cv-06053

NANCY A. BERRYHILL                                                                 DEFENDANT
Acting Commissioner, Social Security Administration


                                          JUDGMENT


       Comes now the Court on this the 4th day of April, 2019, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security Administration

is AFFIRMED and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.


                                                            /s/ Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            U. S. MAGISTRATE JUDGE
